Exhibit 10.25

4/28/04

LOGO [g150015ex1025_p001.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT (“Amendment”) amends the Outsourcing Agreement dated July 1,
1999, as amended, by and between First Midwest Bancorp, Inc. (“Customer”), and
Marshall & Ilsley Corporation, acting through its division, M&I Data Services
(the “Agreement”). Subsequent to the effective date of the Agreement, Marshall &
Ilsley Corporation assigned the Agreement to Metavante Corporation
(“Metavante”), which assumed all of the rights and obligations of Marshall &
Ilsley Corporation under the Agreement. This Amendment is made as of this     
day of             , 2004 (the “Effective Date”), by and between the undersigned
parties, and does hereby alter, amend and modify the Agreement and supersedes
and takes precedence over any conflicting provisions contained in the Agreement.
All other terms and conditions contained in the Agreement shall continue in full
force and effect. Except as set forth herein, all capitalized terms not defined
herein shall have the same meaning given to them in the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Amendment to the Agreement.

 

  1. Services. All Services provided under the Agreement from and after the
Effective Date of this Amendment are defined in Exhibit A attached hereto and
made a part hereof. All Services shall be performed in accordance with the terms
of this Amendment and all documentation published by Metavante describing such
Services. In the event that the parties mutually agree upon additional Services
or modifications to existing Services, the parties shall execute an amendment to
the Agreement detailing the scope of the additional Services, related
specifications and warranties, pricing terms, and any other terms relevant to
such additional Services. All new Services shall be performed in accordance with
the documentation published by Metavante describing such Services except to the
extent the applicable amendment specifies other standards.

 

  2. Fees. Schedule 8.1 of the Agreement and all previous amendments to the
Agreement pertaining to fees are hereby amended, superseded and replaced by the
Fee Schedule attached hereto as Exhibit B. Notwithstanding anything to the
contrary in the Agreement, the prices and rates specified in the Fee Schedule
shall apply effective as set forth in Exhibit B through the remainder of the
Term of the Agreement.

 

  3. Pursuant to Section 1.2 JJ, “Term” and Section 2.1, Initial Term, of the
Agreement, the parties hereby agree that the Agreement shall be extended to
June 30, 2014, unless earlier terminated pursuant to the terms of the Agreement
(as amended).

 

  4. Section 18.1, Account Representatives, shall be deleted in its entirety.

 

  5. Section 22.20, IBS Software Purchase, shall be deleted in its entirety.

 

  6. Exhibit D, Special Considerations, attached hereto and made a part hereof,
shall be added as a new schedule to the Agreement.

 

  7. Schedule 11.1, Termination Fee Schedule, of the Agreement is hereby deleted
in its entirety and replaced with the Termination Fee Schedule attached as
Exhibit E hereto.

 

  8. Schedule 9.1 of the Agreement, and any amendments thereto, is hereby
deleted in its entirety and replaced by the Master Service Level Schedule
attached as Exhibit F hereto.

 

  9. The “ARGO Solution” is defined as all functionality comprising the ARGO
Suite as of the date of this Amendment, as well as additional functionality
released by ARGO in the future if made a part of the Suite.

 

  10. Customer desires to receive and Metavante agrees to provide Wealth
Management Services, as more fully described on the attached Exhibit G. Customer
agrees to pay Metavante for the Wealth Management Services in accordance with
Exhibit G2 attached. Notwithstanding anything to the contrary, Customer shall
only be required to receive Wealth Management Services for a term of three
(3) years from the initial date of receipt of the Wealth Management Services.

 

© 2003, Metavante Corporation   1  



--------------------------------------------------------------------------------

Further, any agreement Customer shall have with its customers with regard to
these Services, shall include the language attached as Exhibit G3.

Confidential Treatment. Customer understands and agrees that information set
forth in the Exhibits to this Amendment contains Confidential Information of
Metavante. Therefore, Customer agrees as follows:

a. Customer shall not file the Agreement or this Amendment with the U.S.
Securities and Exchange Commission (the “SEC”) unless such filing is required
under Item 601 of Regulation S-K.

b. In the event that this Amendment must be filed by Customer with the SEC under
Regulation S-K, Customer shall take all actions necessary to obtain confidential
treatment of the Exhibits to this Amendment in accordance with Rule 406 under
the Securities Act of 1933. Specifically, and without limitation, Customer shall
omit the Exhibits from the material filed with the SEC and, in lieu thereof,
shall indicate in the appropriate place in the material filed that the
confidential information has been so omitted and filed separately with the SEC.
Customer shall file the Exhibits separately in accordance with the requirements
of Rule 406 to maintain the confidentiality of the documents, and file an
application making an objection to the disclosure of these materials. If the SEC
denies the application, Customer will seek review of the decision under Rule
431.

New Services. Any Services requested by Customer, which are not specifically
priced as of the date of this Amendment shall be considered New Services, and
will be charged according to Metavante’s then current prices, unless otherwise
agreed to by the parties.

Continuance of Agreement. Except as amended herein, the conditions and terms of
the Agreement shall remain in full force and effect.

Binding Agreement. The parties hereto acknowledge that each has read this
Amendment, understands it, and agrees to be bound by its terms and conditions as
stated herein.

Miscellaneous. Capitalized terms used in this Amendment, which are not otherwise
defined herein, shall have the meanings ascribed thereto in the Agreement.

IN WITNESS HEREOF, the parties hereto, through their duly authorized officers
and agents, hereby execute this Amendment on the date before written.

 

    METAVANTE CORPORATION (“Metavante”) LOGO [g150015ex1025_p02a.jpg]     By:  

/s/ Paul T. Danola

    Name:   Paul T. Danola     Title:   Executive Vice President       Financial
Technology Services and Wealth Management     By:  

/s/ James R. Geschke

    Name:   James R. Geschke     Title:   Senior Vice President and General
Manager       Financial Technology Services and Customer Relationship Management
    FIRST MIDWEST BANCORP, INC. (“Customer”)     By:  

/s/ Kent S. Belasco

    Name:   KENT S. BELASCO     Title:   EVP/CIO

 

© 2003, Metavante Corporation   2  